U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 0-27445 Enviro Voraxial Technology, Inc. (Exact name of Small Business Issuer as specified in its Charter) IDAHO 82-0266517 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) th Place, Fort Lauderdale, Florida 33309 (Address of principal executive offices) (954) 958-9968 (Issuer's telephone number) (Former Name, former address and former fiscal year, if changed since last Report.) Check mark whether the Issuer (1) has filed all reportsrequired to be filed by Section 13 or 15 (d) of theSecuritiesExchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filingrequirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filero(Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: May 1, 2010, we had25,718,994 shares of our Common Stock outstanding. 1 INDEX PART I. CONSOLIDATED FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Plan of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 18 PART II. OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed) 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 2 PART I.CONSOLIDATED FINANCIAL INFORMATION Item 1. Financial Statements. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) ENVIRO VORAXIAL TECHNOLOGY, INC. AND SUBSIDIARY CONSOLIDATEDBALANCE SHEETS March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents Inventory, net Total current assets FIXED ASSETS, NET OTHER ASSETS Total assets LIABILITIES AND SHAREHOLDERS' DEFICIENCY CURRENT LIABILITIES: Accounts payable and accrued expenses Current portion of note payable Total current liabilities LONG TERM NOTE PAYABLE Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' DEFICIENCY: Common stock, $.001 par value, 42,750,000 shares authorized; 25,718,994 and 25,268,994 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Deferred compensation - Accumulated deficit Total shareholders' deficiency Total liabilities and shareholders' deficiency The accompanying notes are an integral part of the consolidated financial statements. 3 ENVIRO VORAXIAL TECHNOLOGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, Revenues, net Cost of goods sold - Gross profit (loss) Costs and expenses: General and administrative Research and development Total costs and expenses Loss from operations Other (income) expenses: Interest income 6 18 Interest expense Total other expense NET LOSS Weighted average number of common shares outstanding-basic and diluted Loss per common share - basic and diluted The accompanying notes are an integral part of the consolidated financial statements. 4 ENVIRO VORAXIAL TECHNOLOGY, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, Cash Flows From Operating Activities: Net loss Adjustments to reconcile net loss to net cash used by operating activities: Depreciation Deferred compensation Issuance of common stock for consulting services - Changes in assets and liabilities: Accounts receivable - Inventory - Accounts payable and accrued expenses Net cash used in operating activities Cash Flows From Financing Activities: Repayments toward notes payable Proceeds from sales of common stock Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Supplemental Disclosures Cash paid during the year for interest Cash paid during the year for taxes $- $- Non-cash investing and financing activities: Extension of stock options $- $- Common stock issued for conversion of $- accrued salary $- $- Common stock options issued for services $- $- Common stock issued for consulting services $- The accompanying notes are an integral part of the consolidated financial statements. 5 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 NOTE A - ORGANIZATION AND OPERATIONS Organization Enviro Voraxial Technology, Inc. (the "Company") is a provider of environmental and industrial separation technology. The Company has developed and patented the Voraxial(R) Separator, which is a technology that efficiently separates liquid/liquid, liquid/solid or liquid/liquid/solid fluid streams with distinct specific gravities. Current and potential commercial applications and markets include oil exploration and production, oil refineries, mining, manufacturing, waste-to-energy and food processing industry. The Company manufactures and sells the Voraxial Separator. Florida Precision Aerospace, Inc. (FPA) is the wholly-owned subsidiary of the Company and is used to manufacture, assemble and test the Voraxial Separator. NOTE B - GOING CONCERN The Company has experienced net losses, has negative cash flows from operating activities, and has to raise capital to sustain operations. There is no assurance that the Company's developmental and marketing efforts will be successful, that the Company will ever have commercially accepted products, or that the Company will achieve a level of revenue sufficient to provide cash inflows to sustain operations. The Company will continue to require the infusion of capital until operations become profitable. During the remainder of 2010, the Company anticipates seeking additional capital, increasing sales of the Voraxial Separator and reducing expenditures. As a result of the above, the accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE C - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Interim Financial Statements The interim financial statements presented herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC"). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. The interim financial statements should be read in conjunction with the Company's annual financial statements, notes and accounting policies included in the Company's annual report on Form 10-K for the year ended December31, 2009 as filed with the SEC. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) which are necessary to provide a fair presentation of financial position as of March 31, 2010 and the related operating results and cash flows for the interim period presented have been made. The results of operations, for the period presented are not necessarily indicative of the results to be expected for the year. 6 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 Principles of Consolidation The consolidated financial statements include the accounts of the parent company, Enviro Voraxial Technology, Inc., and its wholly-owned subsidiary, Florida Precision Aerospace, Inc. All significant intercompany accounts and transactions have been eliminated. Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results may differ. Revenue Recognition The Company derives its revenue from the sale and short-term rental of the Voraxial Separator. The Company presents revenue in accordance with FASB new codification of "Revenue Recognition in Financial Statements". Under Revenue Recognition in Financial Statements, revenue is realized when persuasive evidence of an arrangement exists, delivery has occurred, the price is fixed or determinable and collectability is reasonably assured. Revenues that are generated from sales of equipment are typically recognized upon shipment. Our standard agreements generally do not include customer acceptance or post shipment installation provisions. However, if such provisions have been included or there is an uncertainty about customer order, revenue is deferred until we have evidence of customer order and all terms of the agreement have been complied with. There were no agreements with such provisions as of March 31, 2010. The Company recognizes revenue from the short term rental of equipment, ratably over the life of the agreement, which is usually three to nine months. Fair Value of Instruments The carrying amounts of the Company's financial instruments, including cash and cash equivalents, inventory, accounts payable and accrued expenses at March 31, 2010, approximate their fair value because of their relatively short-term nature. “Disclosures about Fair Value of Financial Instruments,” requires disclosures of information regarding the fair value of certain financial instruments for which it is practicable to estimate the value. For purpose of this disclosure, the fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced sale of liquidation. The Company accounts for certain assets and liabilities at fair value. The hierarchy below lists three levels of fair value based on the extent to which inputs used in measuring fair value are observable in the market.We categorize each of our fair value measurements in one of these three levels based on the lowest level input that is significant to the fair value measurement in its entirety. These levels are: 7 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 Level 1—inputs are based upon unadjusted quoted prices for identical instruments traded in active markets. We have no Level 1 instruments as of March 31, 2010. Level 2—inputs are based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques (e.g. the Black-Scholes model) for which all significant inputs are observable in the market or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Where applicable, these models project future cash flows and discount the future amounts to a present value using market-based observable inputs including interest rate curves, foreign exchange rates, and forward and spot prices for currencies and commodities. We have no Level 2 instruments as of March 31, 2010. Level 3—inputs are generally unobservable and typically reflect management’s estimates of assumptions that market participants would use in pricing the asset or liability. The fair values are therefore determined using model-based techniques, including option pricing models and discounted cash flow models. We have no Level 3 instruments as of March 31, 2010. Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less at the date of purchase to be cash equivalents. The Company maintains its cash balances with various financial institutions. Balances at these institutions may at times exceed the Federal Deposit Insurance Corporate limits. Inventory Inventory consists of components for the Voraxial Separator and is priced at lower of cost or market. Inventory may include units being rented on a short term basis or components held by third parties in connection with pilot programs as part of the continuing evaluation by such third parties as to the effectiveness and usefulness of the service to be incorporated into their respective operations. The third parties do not have a contractual obligation to purchase the equipment. The Company maintains the title and risk of loss. Therefore, these units are included in the inventory of the Company. As of March 31, 2010, there were no such components held by third parties. Fixed Assets Fixed assets are stated at cost less accumulated depreciation. The cost of maintenance and repairs is expensed to operations as incurred. Depreciation is computed by the straight-line method over the estimated economic useful life of the assets (5-10 years). Gains and losses recognized from the sales or disposal of assets is the difference between the sales price and the recorded cost less accumulated depreciation less costs of disposal. 8 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 Net Loss Per Share Basic and diluted loss per share has been computed by dividing the net loss available to common stockholders by the weighted average number of common shares outstanding. The warrants and stock options have been excluded from the calculation since they would be anti-dilutive. Such equity instruments may have a dilutive effect in the future and include the following potential common shares: Warrants Stock options Income Taxes Deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Research and Development Expenses Research and development costs, which includes travel expenses, consulting fees, subcontractors and salaries are expensed as incurred. Advertising Costs Advertising costs are expensed as incurred and are included in general and administrative expenses. Stock-Based Compensation The Company adopted ASC Topic 718 formerly Statement of Financial Account Standard (SFAS) No. 123(R) effective January 1, 2006. This statement requires compensation expense relating to share-based payments to be recognized in net income using a fair-value measurement method. Under the fair value method, the estimated fair value of awards is charged to income on a straight-line basis over the requisite service period, which is generally the vesting period. The company elected the modified prospective method as prescribed in ASC Topic 718 formerly SFAS No. 123 (R) and therefore, prior periods were not restated. Under the modified prospective method, this statement was applied to new awards granted after the time of adoption, as well as to the unvested portion of previously granted equity-based awards for which the requisite service has not been rendered as of January 1, 2006. 9 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 Prior to January 1, 2006, the Company accounted for stock-based employee compensation under Accounting Principles Board (APB) Opinion No. 25, "Accounting for Stock Issued to Employees," and related interpretations. The Company has adopted the disclosure-only provisions of ASC Topic 718 formerly SFAS No. 123, "Accounting for Stock-Based Compensation," and SFAS No. 148, "Accounting for Stock-Based Compensation - Transition and Disclosure," which was released in December 2002 as an amendment of ASC Topic 718 formerly SFAS No. 123. The Company currently accounts for stock-based compensation under the fair value method using the Black-Scholes option pricing model as indicated in Note G. Accounting for the Impairment of Long-Lived Assets The long-lived assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of assets may not be recoverable. It is reasonably possible that these assets could become impaired as a result of technology or other industry changes. Determination of recoverability of assets to be held and used is by comparing the carrying amount of an asset to future net undiscounted cash flows to be generated by the assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of assets exceeds the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. The Company has no such assets and, therefore, no impairments of long-lived assets were recorded as of March 31, 2010. NOTE D – RECENT ACCOUNTING PRONOUNCEMENT In January 2010, the FASB has published ASU 2010-01 “Equity (Topic 505)- Accounting for Distributions to Shareholders with Components of Stock and Cash—a consensus of the FASB Emerging Issues Task Force,” as codified in ASC 505,. ASU No.2010-01 clarifies the treatment of certain distributions to shareholders that have both stock and cash components. The stock portion of such distributions is considered a share issuance that is reflected in earnings per share prospectively and is not a stock dividend. The amendments in this Update are effective for interim and annual periods ending on or after December 15, 2009, and should be applied on a retrospective basis.Early adoption is permitted.The adoption of this standard is not expected to have a material impact (any impact) on the Company’s (consolidated) financial position and results of operations. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements; however, it may affect any future stock distributions. In January 2010, the FASB has published ASU 2010-02 “Consolidation (Topic 810)- Accounting and Reporting for Decreases in Ownership of a Subsidiary—a Scope Clarification,” as codified in ASC 810, “Consolidation.” ASU No.2010-02 applies retrospectively to April1, 2009, our adoption date for ASC 810-10-65-1 as previously discussed in this financial note. This ASU clarifies the applicable scope of ASC 810 for a decrease in ownership in a subsidiary or an exchange of a group of assets that is a business or nonprofit activity. The ASU also requires expanded disclosures. The amendments in this Update are effective for interim and annual periods ending on or after December 15, 2009, and should be applied on a retrospective basis. 10 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 Early adoption is permitted. The adoption of this standard is not expected to have a any impact on the Company’s consolidated financial statements. NOTEE – NOTES PAYABLE Notes payable to finance companies, due in monthly installments of $3,695, including principal and interest at prime plus .25%collateralized by certain equipment $ Less current portion Long term debt $ The Company has recorded interest expense of $2,241 for the three months ended March 31, 2010. NOTEF - RELATED PARTY TRANSACTIONS For the year three months ended March 31, 2010, the Company incurred consulting expenses from its chief executive officer of the Company of $76,250. Of these amounts, $33,550 has been paid for the three months ended March 31, 2010. The unpaid balance has been included in accruedexpenses. For the three months ended March 31, 2010, the Company incurred salary expenses from the vice president of the Company of $76,250. Of these amounts, $6,000 has been paid for the three months ended March 31, 2010. The unpaid balance has been included in accrued expenses. NOTEG - CAPITAL TRANSACTIONS Common stock In February 2009, the Company entered into a six month consulting agreement. Under the terms of the agreement, the consultant received 200,000 shares at $.40 per share of the Company’s restricted stock. In August 2009, the Company entered into a six month consulting agreement. Under the terms of the agreement, the consultant received 200,000 shares at $.40 per share of the Company’s restricted stock. During 2009 the Company sold 237,500 shares of restricted common stock for $.40 per share in a private placement offering and 118,750 warrants at $.60 exercise price. Total proceeds from the sale were $95,000. The shares contain legends restricting their transferability absent registration or applicable exemption. 11 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 During the three months ended March 31, 2010 the Company sold 450,000 shares of restricted common stock for $.25 per share in a private placement offering and 225,000 warrants at $.60 exercise price. Total proceeds from the sale were $112,500. The shares and warrants contain legends restricting their transferability absent registration or applicable exemption. Warrants In January 2009, the Company extended the exercisable life of certain warrants issued to investors to purchase an aggregate of 243,200 shares of common stock issued in 2000 for a period of one year. The warrants now expire in February 2010. The warrants have subsequently been extended for an additional twelve months. The purchase price of these warrants ranges from $6.00 - $9.00 per share. The Company calculated the fair value of the extended warrants by using the Black-Scholes option-pricing model with the following weighted average assumptions: no dividend yield for all the years; expected volatility of 55%; risk-free interest rate of 5% and an expected life of one year. In January 2009, the Company extended the exercisable life of certain warrants issued to investors to purchase an aggregate of 200,000 shares of common stock issued in 2001 for a period of one year. The warrants now expire in April 2010. The purchase price of the stock under these warrants ranges from $3.00-$4.00 per share. The Company calculated the fair value of the extended warrants by using the Black-Scholes option-pricing model with the following weighted average assumptions: no dividend yield for all the years; expected volatility of 55%; risk-free interest rate of 5% and an expected life of one year. No increase in fair value was noted and, therefore, no adjustment has been made to the financial statements as of March 31, 2010.The warrants have subsequently been extended for an additional twelve months. In September 2009, the Company extended the exercisable life of certain warrants issued to investors to purchase an aggregate of 2,527,165 shares of common stock issued in 2004 for a period of one year. The warrants now expire in June 2010. The purchase price of these warrants ranges from $0.75 - $1.00 per share. The Company calculated the fair value of the extended warrants by using the Black-Scholes option-pricing model with the following weighted average assumptions: no dividend yield for all the years; expected volatility of 48%; risk-free interest rate of .5% and an expected life of one year. In October 2008, the Company extended the exercisable life of certain warrants issued to investors to purchase an aggregate of 1,033,333 shares of common stock issued in 2002 for a period of one year. The warrants now expire in October 2010. The purchase price of these warrants ranges from $1.00 - $1.25 per share. The Company calculated the fair value of the extended warrants by using the Black-Scholes option-pricing model with the following weighted average assumptions: no dividend yield for all the years; expected volatility of 55%; risk-free interest rate of 5% and an expected life of one year. In 2008, the Company extended the exercisable life of certain warrants issued to investors to purchase an aggregate of 1,346,665 shares of common stock issued in 2003 for a period of two years. The warrants now expire in January 2010. The purchase price of these warrants is $1.00 per share. The Company calculated the fair value of the extended warrants by using the Black-Scholes option-pricing model with the following weighted average assumptions: no dividend yield for all the years; expected volatility of 55%; risk-free interest rate of 5% and an expected life of one year. No increase in fair value was noted and, therefore, no adjustment has been made to the financial statements as of March 31, 2010. 12 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 Information with respect to warrants outstanding and exercisable at March 31, 2010 is as follows: Number Outstanding Range of Exercise Price Number Exercisable Balance, March 31, 2010 $0.75 - $9.00 Issued - - Balance, March 31, 2010 $0.75-$9.00 The following table summarizes information about the stock options outstanding at March 31, 2010: Exercise Price Number Outstanding at March 31, 2010 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number Exercisable at March 31, 2010 Weighted Average Exercise Price NOTEH - COMMITMENTS AND CONTINGENCIES Employment Agreements The Company entered into an employment agreement dated January 17, 2002 with an individual to serve as the Vice President and Director of Business Development. The agreement provides for a contingent bonus to be paid to this employee in the amount of $300,000 to improve the financial condition of the Company. Such bonus is payable upon the Company obtaining a total of $3 million of financing or when revenue exceeds $1 million. In 2002, this individual was granted stock options to purchase 2 million shares of common stock with an exercise price of $0.15 per share. The market price at the date of grant was $0.12 per share. 13 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 Operating Lease The Company leases office and warehouse space in Ft. Lauderdale, Florida under a business lease agreement for a one-year term ending in September 2009.The Company has extended the lease for an additional twelve months, with the option to cancel the lease with 3 months notice. NOTEI – SUBSEQUENT EVENTS Effective April 30, 2010 (the “Effective Date”), the Company issued restricted stock grants to acquire an aggregate of 2,800,000 shares of restricted common stock to employees and consultants, including grants to acquire 2,400,000 shares of common stock to its executive officers.The grants vest over a period of 5 years and after completion of certain milestones set by the Company. The restricted stock grants were issued pursuant to an exemption from registration under Section 4(2) of the Securities Act of 1933, as amended. The grant certificates contain a legend restricting their transferability absent registration or applicable exemption. 14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations General Forward-Looking Statements The following discussion of the financial condition and results of operations should be read in conjunction with our consolidated financial statements and related notes thereto.The following discussion contains forward-looking statements.Enviro Voraxial Technology, Inc. is referred to herein as "the Company", "we" or "our.”The words or phrases "would be," "will allow," "intends to," "will likely result," "are expected to," "will continue," "is anticipated," "estimate," "project," or similar expressions are intended to identify "forward-looking statements".Such statements include those concerning our expected financial performance, our corporate strategy and operational plans.Actual results could differ materially from those projected in the forward-looking statements as a result of a number of risks and uncertainties.Statements made herein are as of the date of the filing of this Form 10-Q with the Securities and Exchange Commission and should not be relied upon as of any subsequent date.Unless otherwise required by applicable law, we do not undertake, and we specifically disclaim any obligation, to update any forward-looking statements to reflect occurrences, developments, unanticipated events or circumstances after the date of such statement. Application of Critical Accounting Policies The Company’s consolidated condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America.Certain accounting policies have a significant impact on amounts reported in the financial statements.A summary of these significant accounting policies can be found in Note B to the Company’s financial statements in the Company’s 2009 Annual Report on Form 10-K.The Company has not adopted any significant new policies during the quarter ended March 31, 2010. Among the significant judgments made in preparation of the Company’s financial statements are the determination of the allowance for doubtful accounts and adjustments of inventory valuations.These adjustments are made each quarter in the ordinary course of accounting. Overview Enviro Voraxial Technology, Inc. (the “Company”) was incorporated in Idaho on October19, 1964, under the name Idaho Silver, Inc.In May of 1996, we entered into an agreement and plan of reorganization with Florida Precision Aerospace, Inc., a privately held Florida corporation (“FPA”), and its shareholders.FPA was incorporated on February 26, 1993. We believe we are emerging as a potential leader in the rapidly growing environmental and industrial separation industries.The Company has developed and patented the Voraxial® Separator (“Voraxial® Separator” or “Voraxial®”), a proprietary technology that efficiently separates large volumes of liquid/liquid, liquid/solids or liquid/liquid/solids fluid mixtures with distinct specific gravities.Management believes this superior separation quality is achieved in real-time, and in much greater volumes, with a more compact, cost effective and energy efficient machine than any comparable product on the market today.Management believes the Voraxial fills a void in the market; specifically a real-time separation device that separates a large volume of liquids with a small footprints and without the need of a pressure drop.We believe the need for such a separation device overlaps many markets. 15 The Voraxial is capable of processing volumes as low as 3 gallons per minute as well as volumes over 5,000 gallons per minute with only one moving part.The Company believes that the Voraxial technology can help protect the environment and its natural resources while simultaneously making numerous industries more productive and cost effective.We believe that this technology could have an immediate impact on the cleanup of the oil spill in the Gulf of Mexico. Results of Operations for the Three Months ended March 31, 2010 and 2009: Revenue Our revenues decreased to $39,000 for the three months ended March 31, 2010 as compared to $80,000 for the three months ended March 31, 2009.The decrease in revenues reflects a fluctuation in finished projects as the Company received orders in the first quarter valued at approximate $79,600 but only shipped and recorded $39,000 in revenues for the quarter.The revenues were derived from leases and sales of the Voraxial Separators.The demand for the Voraxial continues to increase as the Company anticipates completing twice (2x) as many projects this year as compared to 2009 which will result in greater revenues.Although our revenues decreased, we believe the markets for the Voraxial Separator are developing as companies with high volume water separation problems are becoming aware of the Voraxial.This may result in more revenue generating opportunities for the Company from various market segments.These markets include mining and oil industry, specifically the oil spill, produced water, deckwater drainage, refinery and tar sands markets.The Company continues to focus on its sales and marketing program for the Voraxial Separator and management believes such efforts will result in increasing revenues in 2010. The catastrophic oil spill in the Gulf of Mexico and current clean up is a situation in which we believe there is an immediate need for our products.We are also pursuing projects within the oil industry, including oil spill cleanup projects in the Gulf of Mexico, and believe that these opportunities will result in an increase in revenues the near future. In addition, the Company is currently working on numerous opportunities with customers for tar sands, refinery and produced water applications.We believe some of these opportunities will result in purchase orders in fiscal year 2010.The projects include the Voraxial 2000 Separator, Voraxial 4000 Separator, and multiple versions of the Voraxial 2000 Separator Skid.We are in discussions to sign representative agreements with oil service companies to promote the Voraxial.The Company continues to focus on its sales and marketing program for the Voraxial Separator and management believes such efforts will result in increasing revenues. Research and Development Expenses Research and Development expenses decreased by $5,289 or approximately 5% to $110,988 for the three months ended March 31, 2010, as compared to $116,277 for the previous three months ended March 31, 2009.As the Company has finalized the development of the Voraxial Separator, research and development expenses have decreased. General and Administrative Expenses General and Administrative expenses decreased by $40,731 or approximately 25% to $122,769 for the three months ended March 31, 2010 from $163,500 for the three months ended March31, 2009.Our G&A expenses were fairly constant from the previous year and are primarily utilized for sales and marketing activity in the oil exploration and production industry.We also review, evaluate and pursue opportunities in other industries. 16 Liquidity and Capital Resources: Cash at March 31, 2010 was $55,182.Working capital deficit at March 31, 2010 was $1,633,507 as compared to a working capital deficit at December31, 2009 of $1,559,166. At March 31, 2010, the Company had an accumulated deficit of $11,124,719. We anticipate generating positive cash flow from the Voraxial Separator by the end of 2010.To the extentsuch revenues and corresponding cash flows do not materialize, we will require infusion of capital to sustain our operations.We cannot be assured that we will generate revenues or that the level of any future revenues will be self-sustaining.The Company has funded working capital requirements and intends to fund current working capital requirements through third party financing, including the private placement of securities. We cannot provide any assurances that required capital will be obtained or that terms of such required capital may be acceptable to us.If the Company is unable to obtain adequate financing, it may reduce its operating activities until sufficient funding is secured or revenues are generated to support operating activities. Continuing Losses We may be unable to continue as a going concern, given our limited operations and revenues and our significant losses to date.Since 2001, we have encountered greater expenses in the development of our Voraxial Separators and have had limited sales income from this development.Consequently, our working capital may not be sufficient and our operating costs may exceed those experienced in our prior years.In light of these recent developments, we may be unable to continue as a going concern.The Company has experienced net losses, has a working capital deficit and sustained cash outflows from operating activities and had to raise capital to sustain operations.There is no assurance that the Company’s developmental and marketing efforts will be successful, that the Company will ever have commercially accepted products, or that the Company will achieve significant revenues.However, we believe that the exposure received in the past year for the Voraxial Separator has positioned the Company to begin generating sales and supply us with sufficient working capital.Further, we believe the oil spill in the Gulf of Mexico and immediate need for cleanup solutions will provide the Company with numerous sales opportunities. As a result of the above, the accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern.The condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Item 3. Quantitative and Qualitative Disclosures About Market Risk Not applicable to smaller reporting company. 17 Item 4T. Controls and Procedures Evaluation of disclosure controls and procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Company’s Principal Executive Officer/Principal Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures.The Company’s disclosure controls and procedures are designed to provide a reasonable level of assurance of achieving the Company’s disclosure control objectives.The Company’s Principal Executive Officer/Principal Accounting Officer has concluded that the Company’s disclosure controls and procedures are, in fact, effective at this reasonable assurance level as of the end of period covered by this report. Changes in internal controls There were no changes in our internal controls or in other factor during the period covered by this report that have materially affected, or are likely to materially affect the Company’s internal controls over financial reporting. 18 PART II.OTHER INFORMATION Item 1. Legal Proceedings None. Item 1A. Risk Factors None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds During the three month period ended March 31, 2010, the Company received $112,500 from three accredited investors that purchased an aggregate of 450,000 shares of the Company’s restricted common stock at $0.25 per share and warrants to purchase 225,000 shares of common stock exercisable at $0.60 per share.The transactions were exempt from registration under Section 4(2) of the Securities Act.The investors received information concerning the Company and had the opportunity to ask questions concerning the viability of the Company.The shares and warrants contain legends restricting their transferability absent registration or applicable exemption. Item 3. Defaults Upon Senior Securities None. Item 4. (Removed) Item 5. Other Information None. Item 6. Exhibits Exhibits required by Item 601 of Regulation S-K 31.1Form 302 Certification of Chief Executive Officer 31.2Form 302 Certification of Principal Financial Officer 32.1Form 906 Certification of Chief Executive Officer and Principal Financial Officer 19 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned as a duly authorized officer of the Registrant. Enviro Voraxial Technology, Inc. By: /s/ Alberto DiBella Alberto DiBella Chief Executive Officer and Principal Financial Officer DATED:May 24, 2010 20
